
	

113 S106 IS: Public Access to Historical Records Act
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 106
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for the establishment, on-going validation,
		  and use of an official set of data on the historical temperature record, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Access to Historical Records
			 Act.
		2.Official dataset on
			 historical temperature record
			(a)Establishment
			 of official dataset by NASAThe Administrator of the National
			 Aeronautics and Space Administration shall establish an official dataset on the
			 historical temperature record.
			(b)Requirements
			 for dataset
				(1)Use of raw
			 dataIn establishing the dataset required by this section, the
			 Administrator shall use the raw data relating to temperature collected by each
			 applicable station and vessel and shall, for that purpose, reexamine applicable
			 records collected by such stations and vessels and accurately quantify the
			 statistical uncertainty (including estimates of random and bias errors) of each
			 temperature observation and any subsequent products based on such
			 observation.
				(2)Clear and full
			 identification of gaps in dataIn establishing the dataset, the
			 Administrator shall clearly and fully identify each gap that exists in
			 temperature station data and temperature reading data.
				(3)Fill-in
			 dataIf in establishing the dataset the Administrator supplies or
			 fills in data to address a gap in temperature station data or temperature
			 reading data, or for any other reason, the Administrator shall—
					(A)clearly and fully
			 identify the data so supplied or filled in as fill-in data; and
					(B)clearly and fully
			 explain the rationale for supplying or filling in such data.
					(c)Panel on use of
			 data for establishment of dataset
				(1)In
			 generalThe Administrator shall establish a panel to assist the
			 Administrator in the establishment of the dataset required by this
			 section.
				(2)MembersThe
			 panel shall consist of seven individuals appointed by the Administrator from
			 among individuals in the private sector with acknowledged expertise in
			 meteorology and statistics who—
					(A)do not have a
			 significant financial interest in taking a position on the matter of global
			 climate change; and
					(B)have not received
			 funding from any department, agency, or entity of the Federal Government for
			 activities relating to global climate research within the past five
			 years.
					(3)DutiesThe
			 panel shall assist the Administrator in establishing the dataset required by
			 this section by—
					(A)determining which
			 land surface, sea surface, and satellite records shall be used in the
			 establishment of the dataset;
					(B)establishing
			 standards and criteria for determining confidence levels for the interpolation
			 and extrapolation of historical average global temperatures over successive
			 25-year periods in the past; and
					(C)establishing a
			 rationale for an average historical global temperature and a means of analysis
			 for assessing the accuracy of such average.
					(d)Independent
			 verification and validation of dataset
				(1)In
			 generalNot less often than once every three years, the
			 Administrator shall enter into a contract with an appropriate entity that is
			 independent of the Federal Government to perform a verification and validation
			 of the dataset established under this section.
				(2)Appropriate
			 entitiesAn entity with which the Administrator enters into a
			 contract under this subsection shall be an entity with personnel having the
			 skills and expertise appropriate for the verification or validation (as the
			 case may be) of the dataset, including the following:
					(A)For the
			 verification, personnel with skills and expertise relating to computer
			 programming and computer software development (including error
			 handling).
					(B)For the
			 validation, personnel with expertise in statistics and meteorology.
					(3)ResponsibilitiesIn
			 carrying out the verification or validation of the dataset under a contract
			 under this subsection, an entity shall carry out such activities with respect
			 to the dataset as the Administrator shall specify in the contract, including a
			 review of any data interpolation codes for purposes of identifying and
			 eliminating bias.
				(4)PublicationAny
			 algorithms used, and any determinations made, in the verification and
			 validation of the dataset pursuant to this subsection shall be made available
			 to the public.
				3.Use of dataset
			 in global climate research
			(a)Use as sole
			 source of dataUpon the
			 completion of the establishment of the dataset on the historical temperature
			 record required by section 2, any person or entity engaged in global climate
			 research that is funded in whole or in part with funds from the Federal
			 Government shall use the dataset as the source of data on the historical
			 temperature record.
			(b)Use among
			 multiple sources of dataIn publishing any findings or hypothesis
			 on global climate change, any person or entity engaged in global climate
			 research that is funded in whole or in part with funds from the Federal
			 Government shall use the dataset described in subsection (a) as the primary
			 source, or at least one of the primary sources, for historical global
			 temperatures if such person or entity elects to consider multiple sources of
			 such data.
			4.Public release
			 of temperature station data
			(a)Release of raw
			 data requiredThe Secretary
			 of Commerce shall provide for the immediate release to the public, in
			 unadjusted form, of all raw temperature station data from cooperative observers
			 and automated stations collected by the National Climatic Data Center as of the
			 date of the enactment of this Act. The data shall be released to the public in
			 a digital electronic format.
			(b)Release of
			 certain analysesThe Secretary shall provide for the immediate
			 release to the public of an analysis of the differences between the raw
			 temperature datasets and the final temperature datasets collected and
			 administered by the National Climatic Data Center as of the date of the
			 enactment of this Act. The analysis shall be released to the public in digital
			 numerical tabular form and in graphical form. One such graph shall show the raw
			 temperature dataset line overlain with the final temperature dataset line over
			 time.
			5.Accuracy of data
			 processing and data adjustment
			(a)Data
			 processing
				(1)Release to
			 publicThe applicable Federal official shall publish on the
			 Internet website of the agency concerned that is available to the public any
			 coding or other algorithm used by such official in processing data for purposes
			 of complying with the requirements of section 2 or 4, as the case may be,
			 together with a notice of the availability of the review and correction of such
			 coding or algorithm for quality, objectivity, utility, and integrity by such
			 agency pursuant to the administrative mechanisms applicable to such agency
			 under section 515(b)(2)(B) of the Information Quality Act.
				(2)ReviewAny
			 request for the correction of coding or other algorithm under paragraph (1)
			 shall be processed in accordance with the guidelines of the Information Quality
			 Act applicable to the agency concerned not later than 30 days after receipt of
			 such request by such agency.
				(b)Data
			 adjustment
				(1)Methods to
			 comply with Information Quality ActThe applicable Federal
			 official may not use a method for the adjustment of data for purposes of
			 complying with the requirements of section 2 or 4, as the case may be, unless
			 such official ensures and certifies that such method complies with the
			 guidelines of the Information Quality Act, including, but not limited to,
			 requirements as follows:
					(A)To make available
			 to the public (including through the Internet website of the agency concerned
			 that is available to the public) the computer coding and a detailed explanation
			 of the processes used in such adjustment of data.
					(B)To make available
			 to the public (including through such Internet website) all peer review
			 comments relating to the data being adjusted and the processes and algorithms
			 used in such adjustment of data.
					(C)To make available
			 to the public (including through such Internet website) a description of any
			 previous changes in the data being adjusted and of the effect of such changes
			 on trends, averages, and other statistical categories of such data.
					(D)To cite all
			 applicable studies, reports, and peer reviewed papers using the data being
			 adjusted or any earlier iterations of such data.
					(E)To use in such
			 adjustment of data only data and adjustment processes and algorithms that are
			 non-proprietary in nature.
					(F)To require that
			 any agents and contractors relied upon in such adjustment of data are subject
			 to section 552 of title 5, United States Code (commonly referred to as the
			 Freedom of Information Act), regarding their activities in such
			 adjustment of data.
					(2)Availability
			 upon requestNot later than 10 days after the date of receipt of
			 a request therefor, the applicable Federal official shall make available the
			 certification with respect to a method for the adjustment of data under
			 paragraph (1), together with a description of such method sufficient to permit
			 independent replication of the adjustment made by such method.
				(c)DefinitionsIn
			 this section:
				(1)The term
			 applicable Federal official means the following:
					(A)The Administrator
			 of the National Aeronautics and Space Administration for purposes of actions
			 under section 2.
					(B)The Secretary of
			 Commerce for purposes of actions under section 4.
					(2)The term
			 Information Quality Act means section 515 of the Treasury and
			 General Government Appropriations Act, 2001 (as enacted into law by the
			 Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat.
			 2763A–153)).
				
